Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Tyrus Kevon Johnson, Appellant                         Appeal from the 217th District Court of
                                                       Angelina County, Texas (Tr. Ct. No. 2017-
No. 06-19-00222-CR         v.                          0317). Memorandum Opinion delivered by
                                                       Justice Stevens, Chief Justice Morriss and
The State of Texas, Appellee                           Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the judgment of the trial court and remand the cause for
further proceedings.
       We further order that the appellee, The State of Texas, pay all costs of this appeal.
                                                       RENDERED OCTOBER 8, 2020
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk